Title: To Thomas Jefferson from James Patton Preston, 29 September 1801
From: Preston, James Patton
To: Jefferson, Thomas


Smithfield Sepr 29th 1801
Being informed that there will be a vacancy in the Sixth Survey Virginia, or a Consolidation of the present Inspection Districts, and a Supervisor appointed in the place of the present Inspectors of Revenue, I am desirous of becoming a Candidate for the appointment.
not having a personal acquaintance with you, and being assured that you must be satisfyed of the Integrity, and Capacity, of a person making such application (In case of this new arrangement) I should be compelled to rely on the recommendation of such friends as I suppose you would confide in—James Monroe Esquire, Colo Wilson Nicholas, Judge Alexr. Stuart, Colo. Andw. Moore, and others would join in the nomination. I have written to Capt. M. Lewis on this subject with whom I am acquainted—Your determination on this head will be communicated to me by him whenever you may think proper to inform him of it—
I am with respect
James Patton Preston
